HEI Exhibit 10.3

1987 Stock Option and Incentive Plan of

Hawaiian Electric Industries, Inc.

(as amended and restated effective January 22, 2008)

 

I. General Provisions

 

  1.1 Purposes of the Plan

The purposes of the 1987 Stock Option and Incentive Plan of Hawaiian Electric
Industries, Inc. (the “Company”) are to provide a means to attract and retain
high caliber personnel and to provide to participating employees long-term
incentives for sustained high levels of performance for the Company and its
subsidiaries. These purposes may be achieved through the granting of Incentive
Awards under the Plan.

 

  1.2 Definitions

(a) “Average Fair Market Value” means, as of any determination date, the average
of the daily high and low sales prices of the Common Stock as quoted on the New
York Stock Exchange for all trading days during the calendar month preceding the
determination date, or if the Common Stock is not admitted to trade on the New
York Stock Exchange, the Average Fair Market Value shall be determined by the
Committee in such other reasonable manner as the Committee shall decide.

(b) “Board” means the Board of Directors of Hawaiian Electric Industries, Inc.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board of Directors. The
Committee shall be composed entirely of members who meet the requirements of
Section 1.4(a) hereof.

(e) “Common Stock” means the Common Stock of Hawaiian Electric Industries, Inc.

(f) “Company” means Hawaiian Electric Industries, Inc. and any successor
corporation.

(g) “Employee” means any regular full-time employee of the Company or any of the
Company’s present or future parent or subsidiary corporations (as defined in
Section 424 of the Code), or any successor of such corporation.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” means, as of any determination date, the average of the
daily high and low sales prices of the Common Stock as quoted on the New York
Stock Exchange on the date as of which Fair Market Value is to be determined, or
if there is no trading of Common Stock on such date, the average of the daily
high and low sales prices of the Common Stock as quoted on the New York Stock
Exchange on the next preceding date on which there was trading in such shares,
or if the Common Stock is not admitted to trade on the New York Stock Exchange,
the Fair Market Value shall be determined by the Committee in such other
reasonable manner as the Committee shall decide.

(j) “Incentive Award” means a Stock Option, Restricted Stock, Stock Appreciation
Right, Stock Payment, Dividend Equivalent, Restricted Stock Unit or Performance
Award granted or sold under the Plan.

(k) “Incentive Stock Option” means an incentive stock option, as defined under
Section 422 of the Code and the regulations thereunder.

(l) “Nonqualified Stock Option” means a stock option other than an Incentive
Stock Option.

(m) “Option” means a right to purchase Common Stock and refers to both Incentive
Stock Options and Nonqualified Stock Options.

 

1



--------------------------------------------------------------------------------

(n) “Participant” means any Employee or, in the case of death of the Employee,
the Employee’s beneficiary, selected to receive an Incentive Award pursuant to
Section 1.5 hereof.

(o) “Payment Event” means the occurrence of the event or events giving rise to
the right to payment of a Performance Award.

(p) “Performance Award” means an award, payable in cash or Common Stock or
combination thereof, the value of which is based on the achievement of
Performance Goals or such other criteria as may be determined by the Committee.

(q) “Performance Goal” shall mean one or more of the following business criteria
applied to a Participant and/or a business unit or the Company and/or a parent
or subsidiary of the Company: (1) total return to shareholders; (2) earnings per
share of Common Stock; (3) net income (before or after taxes); (4) earnings
before all or any interest, taxes, depreciation and/or amortization (“EBIT”,
“EBITA”, or “EBITDA”); (5) gross revenue; (6) return on assets; (7) market
share; (8) cost reduction goals; (9) earnings from continuing operations, levels
of expense, cost or liability; (10) performance against operational budgets;
(11) a Participant’s individual operational project goals; (12) return on
average common equity; (13) individual performance goals; (14) free cash flow;
(15) modified free cash flow (net income plus depreciation and amortization less
net capital expenditures); (16) shareholder value added; and (17) any
combination of, or a specified increase or decrease of one or more of the
foregoing over a specified period, in each case, as applicable, as determined in
accordance with generally accepted accounting principles, where applicable.

(r) “Plan” means the Company’s 1987 Stock Option and Incentive Plan as amended
and restated and set forth herein, as amended from time to time.

(s) “Purchase Price” means the purchase price to be paid by a Participant for
Restricted Stock as determined by the Committee.

(t) “Restricted Stock” means Common Stock that the Participant may purchase at a
price determined by the Committee, or Common Stock to which the Participant may
become entitled without payment of any price upon the lapse of restrictions
specified in the restricted stock agreement under which Common Stock is granted,
in either case which Common Stock is nontransferable and subject to substantial
risk of forfeiture until specific restrictions are satisfied or lapse.
Restrictions may be based on continuing employment or achievement of
preestablished performance objectives or both.

(u) “Restricted Stock Unit” means the right to receive a share of the Company’s
Common Stock or the Fair Market Value or Average Fair Market Value thereof in
cash (as determined by the Committee) granted pursuant to Section VIII of the
Plan.

(v) “Rule 16b-3” means Rule 16b-3 promulgated under Section 16 of the Exchange
Act (or any other comparable provisions in effect at the time or times in
question).

(w) “Stock Appreciation Right” or “Right” means a right granted pursuant to
Section V of the Plan to receive a number of shares of Common Stock, or an
amount of cash, or a combination of shares and cash, based on the increase in
the Fair Market Value of the share subject to the right.

(x) “Stock Payment” means a payment in shares of the Company’s Common Stock
(valued at Fair Market Value or Average Fair Market Value, as determined by the
Committee) to replace all or any portion of the compensation (other than base
salary) that would otherwise become payable to a Participant in cash.

 

  1.3 Shares of Common Stock Subject to the Plan

(a) Subject to the provisions of Section 1.3(c) and Section 9.1 of the Plan, the
aggregate number of shares of Common Stock that may be issued pursuant to
Incentive Awards under the Plan shall be 4,650,000 shares; provided that of
these shares, the 2,000,000 shares that were added to the Plan by amendment
effective January 21, 2003, shall not be subject to any Incentive Awards other
than Options and Stock Appreciation Rights. Notwithstanding the foregoing, but
subject to Section 9.1 of the Plan, (i) commencing with the 2003 calendar year,
the aggregate number of shares of Common Stock with respect to which Incentive
Awards (including Incentive Awards payable in cash but denominated in Common
Stock, e.g., cash-settled Rights or Restricted Stock Units) may be granted to
any individual Participant during any calendar year shall not exceed 100,000,
and (ii) the total number of shares that may be made subject to awards of
Restricted Stock, Stock Payments,

 

2



--------------------------------------------------------------------------------

or stock-settled Restricted Stock Units granted under the Plan on or after
April 22, 2003, shall not exceed 5% of the total number of shares of Common
Stock authorized under the Plan as of such date but not subject to an Incentive
Award immediately before such date. The grant of any Incentive Award that may be
settled only in cash shall not reduce the number of shares of Common Stock with
respect to which Incentive Awards may be granted under the Plan.

(b) The Common Stock to be issued under the Plan will be made available, at the
discretion of the Board or the Committee, either from authorized but unissued
shares of Common Stock or from previously issued shares of Common Stock
reacquired by the Company, including shares purchased on the open market.

(c) If any shares of Common Stock subject to an Option (and related Stock
Appreciation Right, if any) terminate without being exercised, then shares
subject to such Option shall be available again for the grant of Options or
other Incentive Awards under the Plan. If any shares subject to a Restricted
Stock Award are forfeited, expire or are otherwise cancelled or terminated, then
shares subject to such Restricted Stock Award shall be available again for the
grant of Restricted Stock Awards or other Incentive Awards under the Plan.
Shares of Common Stock with reference to which Stock Appreciation Rights have
been granted shall be available for granting of Incentive Awards to the extent
the Stock Appreciation Rights are exercised for cash, or, with respect to Stock
Appreciation Rights not related to Options, to the extent the Stock Appreciation
Rights terminate without being exercised. If any other Incentive Award shall
expire or be forfeited, cancelled or terminated for any reason, the shares of
Common Stock available under such Incentive Award shall be available again for
the granting of Incentive Awards to the maximum extent consistent with
Rule 16b-3. To the extent that payment for an Option upon exercise is made with
shares of Common Stock or shares of Common Stock are withheld from payment of an
Incentive Award in satisfaction of any federal, state or local tax withholding
requirements, such shares of Common Stock shall again be available for issuance
in connection with future Incentive Awards granted under the Plan.

 

  1.4 Administration of the Plan

(a) The Plan will be administered by the Committee, which will consist of two or
more persons who are “non-employee directors” within the meaning of Rule 16b-3
and “outside directors” within the meaning of Section 162(m) of the Code.

(b) Subject to the express provisions of the Plan, the Committee has and may
exercise such powers and authority of the Board as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan. The Committee has authority in its discretion to determine the Employees
to whom, and the time or times at which, Incentive Awards may be granted or
sold, the nature of the Incentive Award, the number of shares of Common Stock
that make up each Incentive Award, the performance criteria (which need not be
identical) utilized to measure the value of Performance Awards, the form of
payment (cash or Common Stock or a combination thereof) payable upon the event
or events giving rise to payment of an Incentive Award and such other terms and
conditions applicable to each individual Incentive Award as the Committee shall
determine. Subject to Section 9.7(c) of the Plan, the Committee may grant at any
time new Incentive Awards to a Participant who has previously received Incentive
Awards or other grants (including other stock options) whether such prior
Incentive Awards or such other grants are still outstanding, have previously
been exercised in whole or in part, or are forfeited or otherwise canceled in
whole or in part. The purchase price or initial value of the Incentive Awards
may be established by the Committee without regard to the existing Incentive
Awards or such other grants.

(c) Each Incentive Award will either be evidenced by a written instrument or
granted pursuant to a written plan adopted by the Committee and may include any
other terms and conditions consistent with the Plan as the Committee may in its
discretion determine, including without limitation terms and conditions that
would prohibit a Participant from transferring or otherwise disposing of a share
of Common Stock issued under an Incentive Award for a period identified in the
Incentive Award Agreement or require the forfeiture of a share of Common Stock
issued under an Incentive Award if the Participant engages in any conduct that
is identified in the Incentive Award agreement. Each Option award agreement
shall designate the Option as either an Incentive Stock Option or Nonqualified
Stock Option. The Committee may permit a Participant to elect to defer receipt
of all or any portion of the cash or shares of Common Stock that are payable
under an Incentive Award and provide that such deferred amount shall be credited
with an interest rate or such other rate of return as shall be specified by the
Committee, all on such terms and conditions as may be established by the
Committee.

(d) The Committee in its discretion may condition entitlement to an Incentive
Award in whole or in part on the attainment of one or more Performance Goals.
The Committee shall establish any such Performance Goal not later than 90 days
after the commencement of the period of service to which the Incentive Award
relates (or if less, 25% of such period of service), and once granted, the
Committee may not have discretion to increase the amount payable under such
Award, provided, however, that whether or not an Incentive Award is intended to
constitute qualified performance based compensation within the meaning of
Section 162(m) of the Code, the Committee shall have the authority to make
appropriate

 

3



--------------------------------------------------------------------------------

adjustments in Performance Goals under an Incentive Award to reflect the impact
of extraordinary items not reflected in such Performance Goals. For purposes of
the Plan, extraordinary items shall be defined as (1) any profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any changes
in accounting standards that may be required or permitted by the Financial
Accounting Standards Board or adopted by the Company after the goal is
established, (3) all items of gain, loss or expense for the year related to
restructuring charges for the Company, (4) all items of gain, loss or expense
for the year determined to be extraordinary or unusual in nature or infrequent
in occurrence or related to the disposal of a segment of a business, (5) all
items of gain, loss or expense for the year related to discontinued operations
that do not qualify as a segment of a business as defined in the Statement of
Financial Accounting Standards No. 144, (6) such other items as may be
prescribed by Section 162(m) of the Code and the Treasury Regulations thereunder
as may be in effect from time to time, and any amendments, revisions or
successor provisions and any changes thereto, and (7) with respect to Incentive
Awards not intended to constitute qualified performance based compensation
within the meaning of Section 162(m) of the Code, such other items as the
Committee may deem appropriate.

(e) Subject to the express provisions of the Plan, the Committee has the
authority to interpret the Plan, to determine the terms and provisions of the
Incentive Award agreements, and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee has authority to
prescribe, amend, and rescind rules and regulations relating to the Plan. All
interpretations, determinations, and actions by the Committee will be final,
conclusive, and binding upon all parties. Any action of the Committee with
respect to the administration of the Plan shall be taken pursuant to a majority
vote or by the unanimous written consent of its members.

(f) No member of the Board or the Committee or designee thereof will be liable
for any action, determination or interpretation made in good faith by the Board
or the Committee with respect to the Plan or any transaction arising under the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company or other designee acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company in
respect of any such action, determination or interpretation.

 

  1.5 Participation

(a) Such employees of the Company and its subsidiaries as may be selected by the
Committee in its discretion are eligible to participate in the Plan. An
individual who has been granted or sold an Incentive Award may, if otherwise
eligible, be granted or sold additional Incentive Awards if the Committee so
determines.

(b) No person who owns (or is deemed to own) immediately before the grant of
such Incentive Stock Option, directly or indirectly, stock possessing more than
10% of the total combined voting power of all classes of stock of the Company
will be eligible for the grant of an Incentive Stock Option. This restriction
does not apply if, at the time such Incentive Stock Option is granted, the
Incentive Stock Option exercise price is at least 110% of the Fair Market Value
on the date of grant and the Incentive Stock Option by its terms is not
exercisable after the expiration of five (5) years from the date of grant.

(c) In no event may any member of the Board who is not an Employee be granted an
Incentive Award.

 

II. Terms and Conditions of Options

 

  2.1 Option Plan

The purchase price of Common Stock under each Incentive Stock Option will be
determined by the Committee but may not be less than the Fair Market Value on
the date of grant. The purchase price of Common Stock under each Nonqualified
Stock Option will be determined by the Committee but may not be less than the
lesser of the Fair Market Value or Average Fair Market Value on the date of
grant. To the extent that the aggregate Fair Market Value of shares of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company shall exceed $100,000, such Options shall
be treated as Nonqualified Stock Options; for such purposes, Fair Market Value
shall be determined as of the date on which each such Incentive Stock Option is
granted.

 

  2.2 Exercisability

Options granted pursuant to this Plan shall be exercisable at such times and
under such conditions as shall be determined by the Committee; provided, however
that no Option shall be exercisable after the expiration of ten (10) years from
the date the Option is granted. Unless the applicable Option award agreement
provides otherwise, upon a Participant’s

 

4



--------------------------------------------------------------------------------

termination of employment for any reason, all of the Participant’s Options
remaining subject to restrictions on the date of such termination of employment
shall be forfeited and shall be available again for grant of Incentive Awards
under the Plan.

 

  2.3 Exercise of Option

Options may be exercised by written notice to the Company specifying the number
of shares of Common Stock with respect to which the option has been exercised.
At the time of exercise of an Option, the purchase price shall be paid in full
in cash or its equivalent acceptable to the Committee. To the extent provided by
the Option agreement executed by the Participant, the purchase price may be paid
by the assignment and delivery to the Company of shares of Common Stock or a
combination of cash and shares of Common Stock equal in value to the exercise
price, or in such other manner acceptable to the Committee. Any shares assigned
and delivered to the Company in payment or partial payment of the purchase price
will be valued at their Fair Market Value on the exercise date. No fractional
shares will be issued pursuant to the exercise of an Option, but the Committee
in its discretion, may make a cash payment.

III. Terms and Conditions of Performance Awards

 

  3.1 Grant of Performance Awards

The Committee may grant Performance Awards to Employees subject to the
provisions of this Section III. The Committee shall determine the Payment Event,
which shall be based on the attainment of Performance Goals and such other
criteria as the Committee may determine (which need not be identical for each
Participant), and the other terms and conditions of such Performance Awards
(including without limitation the form and time of payment of Performance
Awards). The specific terms and conditions of each Performance Award shall be
set forth in a written instrument evidencing the grant of a Performance Award,
or in a performance plan adopted by the Committee. Notwithstanding the
foregoing, commencing with the 2003 calendar year, (i) no Performance Award may
relate to a performance period in excess of three years, (ii) no more than two
Performance Awards may be granted to any individual Participant during any
calendar year, (iii) with respect to any Performance Award that relates to a
performance period of not more than one year, the maximum value of the
Performance Award shall not exceed $2,000,000 (to the extent payable in shares
of Common Stock, based on either Fair Market Value or Average Fair Market Value
at the time of award or payment, as determined by the Committee), and (iv) with
respect to any Performance Award that relates to a performance period of more
than one year, the maximum value of the Performance Award shall not exceed
$2,500,000 (to the extent payable in shares of Common Stock, based on either
Fair Market Value or Average Fair Market Value at the time of award or payment,
as determined by the Committee).

 

  3.2 Payment of Performance Awards

Payment of Performance Awards may be in cash or in shares of Common Stock valued
at Fair Market Value or Average Fair Market Value on the date of payment, or a
combination of Common Stock and cash, as the Committee in its discretion may
determine. The Committee may impose a limitation on the amount payable upon the
occurrence of a Payment Event, which limitation shall be set forth in the
written instrument evidencing the grant of a Performance Award.

 

  3.3 Expiration of Performance Awards

If any Participant’s employment with the Company is terminated for any reason
prior to the occurrence of the Payment Event, all of the Participant’s rights
under the Performance Award shall expire and terminate unless the applicable
performance award agreement or plan provides otherwise.

IV. Restricted Stock

 

  4.1 Award of Restricted Stock

The Committee may grant awards of Restricted Stock to Employees. The Committee
shall determine the Purchase Price, the terms of payment of the Purchase Price,
the restrictions upon the Restricted Stock, and when such restrictions shall
lapse. The Committee may determine that Restricted Stock may be awarded without
requiring payment of a Purchase Price. The terms and conditions of the
Restricted Stock shall be set forth in a written agreement.

 

5



--------------------------------------------------------------------------------

  4.2 Conditions of Restricted Stock

All shares of Restricted Stock (including shares received as a result of stock
dividends, stock splits or other forms of recapitalization) sold pursuant to the
Plan will be subject to the following conditions:

(a) The shares may not be sold, transferred or otherwise alienated or
hypothecated until the restrictions are removed or expire.

(b) The Participant shall enter into an escrow agreement (which agreement may be
part of the written agreement setting forth the terms and conditions of the
Restricted Stock and may specify the Secretary of the Company as escrow holder),
providing that the certificates representing the Restricted Stock sold to a
Participant pursuant to the Plan will remain in the physical custody of an
escrow holder until all restrictions are removed or expire.

(c) Each certificate representing Restricted Stock sold to a Participant
pursuant to the Plan will bear a legend making appropriate reference to the
restriction imposed.

(d) Such other conditions as the Committee may deem advisable including, without
limitation, restrictions designed to facilitate compliance with or exemption
from the Exchange Act, the requirements of any stock exchange on which shares of
the same class are listed, and with any Blue Sky or securities laws which may be
applicable to such shares.

 

  4.3 Lapse of Restrictions

The restrictions imposed upon Restricted Stock under Section 4.2 above will
lapse in accordance with such conditions as are determined by the Committee and
set forth in a written instrument describing the terms of the sale of the
Restricted Stock.

 

  4.4 Rights of Participant

Subject to the provisions of Section 4.2 above, and the restrictions imposed
pursuant to Section 4.2, the Committee may determine that the Participant will
have all rights of a stockholder with respect to the Restricted Stock sold to
the Participant, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto. Each
Participant who has an outstanding award of Restricted Stock that is subject to
restrictions shall deposit with the Company any stock, securities or other
property which the Participant is entitled to receive with respect to the
Participant’s shares of Restricted Stock by reason of an event described in
Section 9.1(a) hereof, and such stock, securities or other property will be
subject to the restrictions imposed on such Restricted Stock.

 

  4.5 Termination of Employment

Unless the applicable Restricted Stock award agreement provides otherwise, upon
a Participant’s termination of employment for any reason, all of the
Participant’s Restricted Stock remaining subject to restrictions on the date of
such termination of employment shall be forfeited and shall be available again
for grant of Incentive Awards under the Plan.

 

V. Stock Appreciation Rights

 

  5.1 Granting of Stock Appreciation Rights

The Committee may approve the grant of Stock Appreciation Rights in connection
with Options or the grant of Stock Appreciation Rights independent of any
Options, subject to the following terms and conditions:

(a) A Stock Appreciation Right that is granted independent of any Option may be
granted at any time. A Stock Appreciation Right that is granted in connection
with an Option may be granted:

(i) either at the time of grant, or at any time thereafter during the Option
term if related to a Nonqualified Stock Option; or

(ii) only at the time of grant if related to an Incentive Stock Option.

 

6



--------------------------------------------------------------------------------

(b) A Stock Appreciation Right granted in connection with an Option will entitle
the holder of the related Option, upon exercise of the Stock Appreciation Right,
to surrender such Option with respect to the number of shares as to which such
Stock Appreciation Right is exercised, and to receive payment of an amount
computed pursuant to Section 5.1(d). Such Option will, to the extent
surrendered, then cease to be exercisable. A Stock Appreciation Right granted in
connection with an Option hereunder will be exercisable at such time or times,
and only to the extent that a related Option is exercisable, and will not be
transferable except to the extent that such related Option may be transferable.

(c) Upon the exercise of a Stock Appreciation Right granted independent of any
Option, the holder will be entitled to receive payment of an amount determined
by multiplying:

(i) the difference obtained by subtracting the grant price of a share of Common
Stock specified in the Stock Appreciation Right award agreement from the Fair
Market Value of a share of Common Stock on the date of exercise of such Stock
Appreciation Right, by

(ii) the number of shares as to which such Stock Appreciation Right has been
exercised.

(d) Upon the exercise of a Stock Appreciation Right granted in connection with
an Option, the holder will be entitled to receive payment of an amount
determined by multiplying:

(i) the difference obtained by subtracting the purchase price of a share of
Common Stock specified in the related Option from the Fair Market Value of a
share of Common Stock on the date of exercise of such Stock Appreciation Right,
by

(ii) the number of shares as to which such Stock Appreciation Right has been
exercised.

(e) Payment of the amount determined under Section 5.1(c) or (d), as the case
may be, may be made in whole shares of Common Stock in a number determined at
their Fair Market Value (or, in the case of Rights granted independent of any
Option or in connection with a Nonqualified Stock Option, Average Fair Market
Value), as determined by the Committee, on the date of exercise of the Stock
Appreciation Right or, alternatively, at the sole discretion of the Committee,
in cash or in a combination of cash and shares as the Committee deems advisable.
If the Committee decides to make full payment in shares of Common Stock, and the
amount payable results in a fractional share, payment for the fractional share
will be made in cash.

 

VI. Stock Payment

The Committee may approve Stock Payments of the Company’s Common Stock (valued
at Fair Market Value or Average Fair Market Value at the time of payment, as
determined by the Committee) to an Employee for all or any portion of the
compensation (other than base salary) that would otherwise become payable to an
Employee in cash.

 

VII. Dividend Equivalents

A Participant may also be granted at no additional cost “Dividend Equivalents”
based on the dividends declared on the Common Stock on record dates during the
period between the date an Option or Stock Appreciation Right is granted and the
date such Option or Stock Appreciation Right is exercised, or such other period,
as determined by the Committee. Such Dividend Equivalents shall be converted to
additional shares or cash by such formula as may be determined by the Committee.

Dividend Equivalents shall be computed, as of each dividend record date, both
with respect to the number of shares under the Option or Stock Appreciation
Right and with respect to the number of Dividend Equivalent shares previously
credited to the Participant (or Participant’s successor in interest) and not
issued during the period prior to the dividend record date.

 

VIII. Restricted Stock Units

(a) At the time of the grant of Restricted Stock Units, the Committee may impose
such restrictions or conditions to the vesting of such Restricted Stock Units as
it, in its sole discretion, deems appropriate, to be contained in the award
agreement evidencing the grant of the Restricted Stock Units. The Committee may
divide such Restricted Stock Units

 

7



--------------------------------------------------------------------------------

into classes and assign different vesting conditions for each class. Provided
that all conditions to the vesting of a Restricted Stock Unit are satisfied,
upon the satisfaction of all vesting conditions with respect to a Restricted
Stock Unit, such Restricted Stock Unit shall vest. Unless the applicable
Restricted Stock Unit award agreement provides otherwise, upon a Participant’s
termination of employment for any reason, all of the Participant’s Restricted
Stock Units remaining subject to restrictions on the date of such termination of
employment shall be forfeited and shall be available again for grant of
Incentive Awards under the Plan.

(b) Upon the vesting of a Restricted Stock Unit, the Participant shall be
entitled to receive an amount in cash or Common Stock with a Fair Market Value
or Average Fair Market Value, as determined by the Committee, equal to the sum
of (1) the Fair Market Value (or Average Fair Market Value, as the case may be)
of a share of Common Stock on the date on which such Restricted Stock Unit vests
and (2) the aggregate amount of cash dividends paid with respect to a share of
Common Stock during the period commencing on the date on which the Restricted
Stock Unit was granted and terminating on the date on which such Restricted
Stock Unit vests.

 

IX. Other Provisions

 

  9.1 Adjustment Provisions

(a) Subject to Section 9.1(b) below, if the outstanding shares of Common Stock
of the Company are increased, decreased, or exchanged for a different number or
kind of shares or other securities or property, or if additional shares or new
or different shares or other securities or property are distributed with respect
to such shares of Common Stock or other securities through merger,
consolidation, sale of all or substantially all of the property of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other distribution with respect to such shares of Common
Stock or other securities, an appropriate and proportionate adjustment shall be
made in (i) the maximum number and kind of shares provided in Section 1.3,
(ii) the number and kind of shares or other securities or property subject to
the outstanding Incentive Awards, and (iii) the price for each share or other
unit of any other securities or property subject to outstanding Incentive Awards
without material change in the aggregate purchase price or value as to which
such Incentive Awards remain exercisable or subject to restrictions.

(b) In addition to the adjustments covered under Section 9.1(a) above, any
Incentive Award may contain provisions to the effect that, upon the occurrence
of certain events, any outstanding Incentive Awards not theretofore vested,
exercisable, payable or free from restrictions, as the case may be, shall either
immediately, or upon a further determination made by the Committee at the time
of the event, become fully vested, exercisable, payable, or free from
restrictions. Except as otherwise provided in an Incentive Award agreement, plan
or other written instrument, upon a change in control of the Company (as defined
in Section 9.1(d) below), any outstanding Incentive Awards not theretofore
vested, exercisable, payable or free from restrictions, as the case may be,
shall immediately become fully vested, exercisable, payable, or free from
restrictions.

(c) Adjustments and determinations under Section 9.1(a) and 9.1(b) will be made
by the Committee, whose determination will be final, binding, and conclusive. No
fractional interests will be issued under the Plan resulting from any such
adjustments, but the Committee in its discretion may make a cash payment in lieu
of fractional shares.

(d) For purposes of Section 9.1(b) above, a “change in control of the Company”
shall be deemed to have occurred if the conditions set forth in any one of the
following paragraphs shall have been satisfied:

(i) any Person is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or any of its affiliates)
representing more than 30% of the combined voting power of the Company’s then
outstanding securities; or

(ii) during any period of two (2) consecutive years (not including any period
prior to the grant of the Incentive Award subject to this provision),
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Company to effect a transaction described in clause (i),
(iii), or (iv) of this Section 9.1(d) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds ( 2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority thereof; or

 

8



--------------------------------------------------------------------------------

(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other company, other than (A) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, at least 75% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities, or

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

For purposes of this Section 9.1(d), “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof; provided, however, a Person shall not include the Company or any
of its subsidiaries, a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities, or a
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

  9.2 Continuation of Employment

Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Participant any right to continue in the employ of the Company
or affect the right of the Company to terminate the employment of any
Participant at any time with or without cause.

 

  9.3 Compliance with Government Regulations

No shares of Common Stock will be issued pursuant to an Incentive Award unless
and until all applicable requirements imposed by Federal and State securities
and other laws, rules and regulations and by any regulatory agencies having
jurisdiction and by any stock exchanges upon which the Common Stock may be
listed have been fully met. As a condition precedent to the issuance of shares
of Common Stock pursuant to an Incentive Award, the Company may require the
Participant to take any reasonable action to comply with such requirements. The
Company shall be under no obligation to affect the registration pursuant to the
Securities Act of 1933, as amended, of any interests in the Plan or any shares
of Common Stock to be issued hereunder or to effect similar compliance under any
state laws.

 

  9.4 Privileges of Stock Ownership

No Participant and no beneficiary or other person claiming under or through such
Participant will have any right, title or interest in or to any shares of Common
Stock allocated or reserved under the Plan or subject to any Incentive Award
except as to such share of Common Stock, if any, that have been issued to such
Participant.

 

  9.5 Withholding

The Company may make such provisions as it deems appropriate to withhold any
taxes the Company determines it is required to withhold in connection with any
Incentive Award. The Company may require the Participant to satisfy any relevant
tax requirements before authorizing any issuance of Common Stock to the
Participant. To the extent permitted by the applicable Incentive Award agreement
a Participant may satisfy any such withholding tax obligation by any of the
following means or by a combination of such means: (a) tendering a cash payment;
(b) authorizing the Company to withhold from the Common Stock otherwise issuable
to the Participant, a number of shares having a Fair Market Value, as of the
date the withholding tax obligations arises, less than or equal to the amount of
withholding tax obligations; or (c) delivering to the Company already owned and
unencumbered shares of Common Stock having a Fair Market Value, as of the date
the withholding tax obligation arises, less than or equal to the amount of the
withholding tax obligation.

 

  9.6 Transferability of Incentive Awards

The Committee shall provide that (a) no Option or Right may be exercised during
the life of the Participant other than by the Participant or the Participant’s
duly appointed guardian or personal representative, and (b) no Incentive Award

 

9



--------------------------------------------------------------------------------

and no Right under the Plan, contingent or otherwise, will be assignable or
subject to any encumbrance, pledge, or charge of any nature except that, under
such rules as the Committee may establish pursuant to the terms of the Plan, a
beneficiary may be designated with respect to an Incentive Award in the event of
death of a Participant. If such beneficiary is the executor or administrator of
the estate of the Participant, any rights with respect to such Incentive Award
may be transferred to the person or persons or entity (including a trust)
entitled thereto under the will of the Participant of such Incentive Award.
Notwithstanding the foregoing, the Committee may permit transferability of
Incentive Awards to the extent permitted by the applicable provisions of
Rule 16b-3; provided, however, that the Committee, in its discretion, may impose
any restrictions on transferability of Incentive Awards as it deems appropriate.

 

  9.7 Amendment and Termination of Plan; Amendment of Incentive Award

(a) The Board will have the power, in its discretion, to amend, suspend, or
terminate the Plan at any time; provided, however, that no amendment to the Plan
may be made without approval of the stockholders of the Company to the extent
stockholder approval of the amendment is required to comply with the
requirements of Rule 16b-3 or, if applicable, Section 162(m) of the Code, and no
amendments to the Plan may be made that would impair the rights of a Participant
under any Incentive Award theretofore granted without such Participant’s
consent.

(b) Except as otherwise provided by the applicable Incentive Award agreement or
by Section 1.4, the Committee may amend the terms of any Incentive Award
theretofore granted, prospectively or retroactively, but, subject to
Section 9.1(a) of Plan, no such amendment shall impair the rights of any
Participant without his or her consent.

(c) Notwithstanding any other provision of the Plan to the contrary, neither the
Plan nor any outstanding Option shall be amended to decrease the purchase price
of any outstanding Option unless first approved by the requisite vote of
stockholders.

(d) Notwithstanding anything to the contrary contained in the Plan or in any
Incentive Award agreement, to the extent the Committee deems it appropriate, the
Committee reserves the right to amend or terminate the Plan and/or amend,
restructure, terminate or replace an Incentive Award in order to cause the
Incentive Award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

 

X. Interpretation

The Plan is designed and intended to comply with Rule 16b-3 and, to the extent
applicable, Section 409A and Section 162(m) of the Code, and all provisions
hereof shall be construed in a manner to so comply. If any provision of the Plan
is held to be invalid or unenforceable, the other provisions of the Plan shall
not be affected but shall be applied as if the invalid or unenforceable
provision had not been included in the Plan. The Plan and all Awards shall be
governed by the laws of the State of Hawaii without regard to its principles of
conflict of laws.

 

XI. Duration of Plan

Unless previously terminated by the Board of Directors, the Plan will terminate
on January 20, 2013, but Incentive Awards theretofore granted may extend beyond
that date

 

10